DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Response to Amendment

For clarity of the record, it should be noted that the amendments to the claims received 02 June 2022 are based on the proposed, but not previously entered, claim set received 19 April 2022.  As such, the amendments to the claims received 19 April 2022 are entered, and the amendments to the claims subsequently received in the response of 02 June 2022 are entered.

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest all of the features of the claimed “control device” of independent Claim 1, the “display device” of independent Claim 4, or the “operation method of a display device” of independent Claim 8.  Specifically, none of the references relied upon by the examiner teach or fairly suggest “a processing device” coupled to the claimed “signal-output device” and the claimed “signal modulation device” wherein the “processing device controls the signal-output device, so that the signal-output device divides the display data into to a plurality of blocks and transforms the display data of the plurality of blocks into the data signals according to a repeat performing number and a moving position region, and the signal-output device sequentially outputs the data signals in a row-sequence according to a transmission initial position and the moving position region, and the processing device controls the signal modulation device, so that the signal modulation device sequentially outputs the modulation signals according to a pulse wave counting number and a pixel unit number, wherein the display data of the plurality of blocks correspond to rows and columns of a plurality of pixel units of a plurality of display units of a display module, and the display data of each of the plurality blocks are sequentially arranged in rows of each of the plurality of blocks in the row-sequence.”
The claimed invention is best characterized by the originally filed disclosure at Figures 1 and 2.  The originally filed Specification provides specific definitions for the claimed terms “repeat performing number,” “moving position region,” transmission initial position,” “pulse wave counting number,” and “pixel unit number.”  These claim terms do not have standard definition in the art and are unique to the disclosure.  Therefore, these claim terms are interpreted as corresponding to the definitions provided in the disclosure.  

As described in the originally filed Specification at Paragraph [0020]:

[0020]  The processing device 180 is coupled to the signal-output device 150 and the signal modulation device 160.  The processing device 180 controls the signal-output device 150, so that the signal-output device 150 divides the display data and transforms the display data into the data signals according to the repeat performing number and the moving position region, so as to sequentially output the data signals.  In the embodiment, the repeat performing number corresponds to the number of display units 120_1~120_N in the display module 110, i.e., the repeat performing number is, for example, “N”.  In addition, the moving position region is a number of columns of the pixel units 120_1_11~120_N_ XY of the display module 110, i.e., the moving position region is, for example, “Y”. 

As described in the originally filed Specification at Paragraphs [0021] and [0027]-[0028]:

[0021]  In the embodiment, the signal-output device 150 may set a transmission initial position and a number of transmission of the display data in the storage device 170.  In addition, the signal-output device 150 may divide the display data in the storage device 170 according to the repeat performing number and the moving position region, so that the display data in the storage device 170 may correspond to the pixel units 120_1_11~120_N_ XY of the display units 120_1~120_N in the display module 110. 

[0027]  For example, the signal-output device 150 may sequentially output the display data of the block 210_1 to the display unit 120_1 from the transmission initial position (such as “1”). That is, the signal-output device 150 sequentially outputs the data of the first row of the block 210_1… so as to completely output display data of the block 210_1 to the storage device of the display unit 120_1. 

[0028]  After the signal-output device 150 outputs the display data of the block 210_1, the signal-output device 150 may add the transmission initial position (such as “1” and the moving position region “Y” to move to the block 210_2, so that the signal-output device 150 may sequentially output the display data of the block 210_2 to the display unit 120_2 from the transmission initial position (such as “1+Y”)…. 

As described in the originally filed Specification at Paragraphs [0031]-[0032] and [0027]-[0028]:

[0031]  Then, after the signal-output device 150 already transmits the display data in the storage device 170 to the corresponding display units 120_1~120_N, the signal-output device 150 may output, for example, a transmission completion signal, and the transmission completion signal is transmitted back to the processing device 180.  Afterward, the processing device 180 may start to control the operation of the signal modulation device 160 according to the transmission completion signal.

[0032]  Then, the processing device 180 controls the signal modulation device 160, so that the signal modulation device 160 sequentially outputs the modulation signals to the pixel units 120_1_11~120_N_XY of the display units 120_1~120_N according to the pulse wave counting number and the pixel unit number.  In the embodiment, the pixel unit number is a number of columns of the pixel units 120_1_11~120_N_XY of the display units 120_1~120_N in the display module 110, i.e., the pixel unit number is, for example, “Y”.  In addition, the pulse wave counting number is a product of the pixel unit number and the bit number of one pixel unit.  Assume that the pixel unit number is “Y”, the bit number of one pixel unit is, for example, P bits, the pulse wave counting number is the product of the pixel unit number “Y” and the bit number “P”, i.e., “Y*P”, wherein P is a positive integer greater than 0. In addition, a value of P may be adjusted by the user according to the requirements thereof.

	As pertaining to the most relevant prior art relied upon by the examiner, Tien et al. (US 2015 / 0279267) discloses (see (50, 10, 20, 30, M0) in Fig. 1 and Fig. 2) a signal-output device (13), configured to output a plurality of data signals (i.e., display driving data signals; see (DIN)); a signal modulation device (see (12) in Fig. 2), configured to output a plurality of modulation signals (i.e., pulse width modulation (PWM) signals); a storage device (see (14) in Fig. 2), coupled to the signal-output device (13), and configured to store a large amount of display data (i.e., display driving data signals; again, see (DIN)); and a processing device (50), coupled to the signal-output device (13) and the signal modulation device (see (12) in Fig. 2), wherein the processing device (50) controls the signal-output device (13), so that the signal-output device (13) divides the display data (i.e., display driving data signals (DIN)) and transforms the display data into the data signals (again, the display driving data signals; see (DIN)) according to a repeat performing number (i.e., a number of a plurality of display units in a display module; see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) and a moving position region (i.e., a number of columns of a plurality of pixel units in the display units; see (LED11, LED12, LED13, …, LED1N) in Fig. 2), so as to sequentially output the data signals (again, the display driving data signals; see (DIN); see Page 1, Para. [0005]-[0008]), and the processing device (50) controls the signal modulation device (again, see (12) in Fig. 12), so that the signal modulation device (12) sequentially outputs the modulation signals (i.e., pulse width modulation (PWM) signals; see Page 1, Para. [0009]).
	Tien et al. does not explicitly disclose that the processing device controls the signal-output device, so that “the signal-output device divides the display data into to a plurality of blocks and transforms the display data of the plurality of blocks into the data signals according to a repeat performing number and a moving position region,” wherein “the display data of the plurality of blocks correspond to rows and columns of a plurality of pixel units of a plurality of display units of a display module, and the display data of each of the plurality blocks are sequentially arranged in rows of each of the plurality of blocks in the row-sequence.”  In this regard, Tien et al. further does not disclose that “the signal-output device sequentially outputs the data signals in a row-sequence according to a transmission initial position and the moving position region, and the processing device controls the signal modulation device, so that the signal modulation device sequentially outputs the modulation signals according to a pulse wave counting number and a pixel unit number.”
	In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest all of the features of the claimed “control device” of independent Claim 1, the “display device” of independent Claim 4, or the “operation method of a display device” of independent Claim 8.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622